SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1241
CA 13-00937
PRESENT: SCUDDER, P.J., CENTRA, LINDLEY, SCONIERS, AND VALENTINO, JJ.


IBC SALES CORPORATION, UNITED REALTY &
DEVELOPMENT, LLC AND FLORIDA FINE CARS
AND TRUCKS, LLC, PLAINTIFFS-APPELLANTS,

                     V                                           ORDER

VILLAGE OF BLACK RIVER, DEFENDANT-RESPONDENT.


BANSBACH ZOGHLIN P.C., ROCHESTER (BRIDGET A. O’TOOLE OF COUNSEL), FOR
PLAINTIFFS-APPELLANTS.

SHANTZ & BELKIN, LATHAM (DEREK L. HAYDEN OF COUNSEL), FOR
DEFENDANT-RESPONDENT.


     Appeal from an order of the Supreme Court, Jefferson County (Hugh
A. Gilbert, J.), entered August 24, 2012. The order denied the motion
of plaintiffs for leave to file a late notice of claim on defendant.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.




Entered:   December 27, 2013                    Frances E. Cafarell
                                                Clerk of the Court